        Case 18-60018 Document 65 Filed in TXSB on 12/13/18 Page 1 of 1
           IN THE UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                             §
                                   §
Garden Oaks Maintenance Org., Inc, § CASE NO. 18-60018-H2-11
                                   §
     DEBTOR                        §

                       NOTICE OF RESET HEARING

      PLEASE TAKE NOTICE that the hearing scheduled for December 20,
2018 to consider the Debtor’s Disclosure Statement has been reset as follows:
DATE:              January 8, 2019
TIME:              3:00pm
LOCATION:          Courtroom 400, 4th Floor, 515 Rusk, Houston, TX 77002
Dated: December 13, 2018
                                      Respectfully submitted,

                                      By:         /s/ Johnie Patterson
                                                 Johnie Patterson
                                                 COUNSEL FOR THE DEBTOR
                                                 SBN 15601700
OF COUNSEL:
WALKER & PATTERSON, P.C.
P.O. Box 61301
Houston, TX 77208
(713) 956-5577 (telephone)
(713) 956-5570 (fax)

                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Notice was
served upon the United States Trustee, Suite 3516, 515 Rusk, Houston, TX
77002 by electronic transmission, on all entities receiving notice pursuant to the
Courts CM/ECF system, all parties requesting notice and was posted on the
Debtor’s website at www.gardenoaks.org on December 13, 2018.

                                      /s/ Johnie Patterson
                                      Johnie Patterson
                                      Page - 1
